Citation Nr: 1244375	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  03-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Survivors' and Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35. 

3. Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	William E. Brew, Agent



WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to December 1996.  The Veteran died in December 2000; the appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions. 

In January 2002, the RO denied service connection for the cause of the Veteran's death and also denied entitlement to DEA under the provisions of 38 U.S.C. Chapter 35.  In February 2002, the RO denied the appellant's claim for service-connected burial benefits.  The appellant filed a notice of disagreement (NOD) with both of these decisions in May 2002.  In March 2003, the RO issued a statement of the case (SOC) addressing the claims for service connection for the cause of the Veteran's death and for DEA under the provisions of 38 U.S.C. Chapter 35; the RO did not issue a SOC on the claim for service-connected burial benefits at that time.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2003.  In February 2004, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claims. 

In December 2003, the appellant and her two daughters testified during a hearing before the RO's Decision Review Officer, and, in March 2006, the appellant and one daughter testified during a Board of Veterans Appeals (Board) hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record. 

In a July 2006 decision, the Board denied the claims for service connection for the cause of the Veteran's death and for DEA under the provisions of 38 U.S.C. Chapter 35.  The appellant, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2007, the Court granted a Joint Motion filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and remanding these matters to the Board for further proceedings consistent with the Joint Motion. 

In the October 2007 Joint Motion, the parties indicated that the Board failed to provide adequate reasons and bases on the matter of whether there is a causal connection between the Veteran's death and his service-connected disabilities.  The Board only addressed whether posttraumatic stress disorder (PTSD) caused death and did not address whether any of the Veteran's service-connected disabilities were contributing factors in his death, and incorrectly indicated that the appellant did not assert that the Veteran's service-connected disabilities caused or materially contributed to his death.  Furthermore, the VA opinion of record did not address whether any of the Veteran's service-connected disabilities, the treatment thereof, or any disability that was secondary to the service-connected disabilities was a contributory factor in the Veteran's death.  Finally, the parties indicated that the appellant's claim for DEA is inextricably intertwined with the claim for service connection for the cause of the Veteran's death. 

In February 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include further development of the evidence; the Board also directed that the RO issue a SOC on the denial of service-connected burial benefits.  In August 2009, the RO issued an SOC on the claim for service-connected burial benefits, and the appellant filed a substantive appeal for this issue in October 2009.  After completing requested development, the RO continued to deny the claims (as reflected in an August 2010 (SSOC) and returned all three matters to the Board for appellate consideration.

In a May 2011 decision, the Board again denied the claims on appeal.  The appellant, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in August 2012, the Court granted a Joint Motion filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and remanding these matters to the Board for further proceedings consistent with the Joint Motion. 

In the August 2012 Joint Motion, the parties found that a vacatur and remand were warranted to ensure substantial compliance with the previous joint motion.  The parties determined that additional medical opinions obtained by the RO were inadequate because the opinions failed to offer an explanation for the conclusion that the Veteran's service-connected disabilities did not contribute to his death and did not address whether the Veteran had a service-related psychiatric disability other than PTSD that contributed to his death.

While the appellant previously was represented by Veterans of Foreign Wars and private attorney Sean A. Ravin with regard to the claims on appeal, in August 2011, the appellant appointed William E. Brew as her representative.  Although the representative is not accredited, as he agreed that no fee would be charged for his services, in October 2011, VA accepted his limited appointment as representative for this one claim.  The appellant's current representative has submitted written argument on her behalf.  The Board has recognized the change in representation.

A review of the Virtual VA claims processing system does not reveal any additional records pertinent to the appeal. 

For reasons expressed below, the matters on appeal are being remanded to the RO via the AMC.   VA will notify the appellant if further action, on her part, is required.


REMAND

In light of points raised in the August 2012 Joint Motion, and the Board review of the claims file, the Board finds that further RO action on the claims on appeal is warranted. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.3 10(a) (2012).  To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012). 

The Veteran died in December 2000.  The death certificate lists the immediate cause of death as a self-inflicted gunshot wound to the head; no contributory conditions are listed.  During the veteran's lifetime, service connection had been established for bronchial asthma (rated as 60 percent disabling), plantar fasciitis of the right foot (rated as 10 percent disabling), impingement syndrome of the right shoulder (rated as 10 percent disabling), status post anterior cruciate ligament repair of the left knee (rated as 10 percent disabling), degenerative changes of the lumbar spine (rated as noncompensable), lipoma excision scar on the abdomen (rated as noncompensable), plantar fasciitis of the left foot (rated as noncompensable), and patellofemoral pain syndrome of the right knee (rated as noncompensable).  His combined disability rating was 70 percent. 

The appellant contends that the Veteran's service-connected disabilities and his psychiatric disabilities, which she asserts manifested in service, caused him to take his life.  Recently, the appellant has also asserted that the Veteran's alcoholism, which allegedly contributed to his death, was caused by his service-connected disabilities, and/or service-related psychiatric disability.  Although service connection for substance abuse is generally not allowed by law, if the substance abuse was acquired as a result of a service-connected disability, then service-connection is available.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  

In March 2003, a VA physician wrote that he could not substantiate a diagnosis of PTSD and that it was not likely that the Veteran's PTSD caused his suicide.  This opinion was based partly on the physician's analysis of many letters submitted by friends of the Veteran and the appellant who observed his symptomatology prior to his suicide.  The VA physician's opinion did not address the Veteran's service-connected disabilities.   In December 2008, the same examiner again determined that he could not justify a diagnosis of PTSD based on a review of the claims file.  However, unfortunately, as observed in the Joint Motion, the examiner failed to address whether the Veteran had a psychiatric disability related to service other than PTSD.

Further, a VA medical doctor in April 2009 and again in July 2010 opined that the Veteran's service-connected disabilities did not cause or contribute substantially to his death.  Again, however, as noted above, the examiner failed to offer a detailed rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

In light of the above, and in accordance with the Joint Motion, the claim for service connection for the cause of the Veteran's death must be remanded for additional VA opinions to address whether the Veteran's service-connected disabilities, the treatment thereof, any disability secondary to the service-connected disabilities, or a combination of any of these and any service-related psychiatric disability other than PTSD, caused or contributed substantially or materially to cause the Veteran's death from suicide.  If possible, the requested opinions should be sought from physicians who have not previously reviewed the case (consistent with the agent's request in his November 2012 post-remand letter to the Board).  

Prior to obtaining further medical opinions, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In the November 2012 letter, the Veteran's agent indicated that the Veteran's periodic Enlistment Performance Evaluation Reports were relevant to the appellant's claim.  Specifically, he indicated that a report concerning the Veteran's transfer from the USS England, CG-22, which was forwarded from command on July 8, 1993, was particularly germane to the appeal.  Unfortunately, it does not appear that these reports have been associated with the claims file.  Thus, the RO should take appropriate action to obtain these records.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for the cause of the veteran's death, along with the other claims on appeal..

As the claims for DEA under the provisions of 38 U.S.C. Chapter 35 and the claim for service-connected burial benefits are inextricably intertwined with the claim for service connection for the cause of the Veteran's death (see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), (issues are inextricably intertwined if one claim could have a significant impact on the other) action on either claim, at this juncture, would be premature.  Hence, these matters must also be returned to the RO.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  The RO should take undertake action , to include requesting copies from the appellant and any appropriate records repository such as the National Personnel Record Center, to obtain the Veteran's Enlisted Performance Evaluation Reports, to specifically include a July 1993 report concerning the Veteran's transfer from the USS England, CG-22.  

2.  Thereafter, the RO should request an opinion from an appropriate VA physician-if possible, one who has not previously reviewed the case-for a medical opinion addressing whether the relationship, if any, between the Veteran's service-connected disabilities and his death.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion.

The physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, the treatment thereof, any disability secondary to the service-connected disabilities, or a combination of any of these caused or contributed substantially or materially to cause the Veteran's death from suicide. 

In rendering the requested opinion the examiner should address the role, if any, of alcoholism in the Veteran's death; and, if alcoholism is deemed to have played a role,  the relationship, if any, between the Veteran's alcoholism and his service-connected disabilities .

The examiner should consider and discuss the Veteran's documented medical history, the assertions of the appellant and her daughters (to include contentions that the Veteran used alcohol to self-medicate for the pain from his service-connected disabilities) and the symptomatology observed by other individuals who knew the Veteran and submitted letters on the appellant's behalf.  

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report

3.  The RO should also request an opinion from an appropriate VA psychologist or psychiatrist-if possible, one who has not previously reviewed the case-for an opinion addressing whether the Veteran had a service-connected psychiatric disability that contributed to the cause of the Veteran's death.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion.

The psychiatrist or psychologist should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater  probability) that a service-related psychiatric disability other than PTSD caused or contributed substantially or materially to cause the Veteran's death from suicide. 

If so, the examiner should also opine whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the Veteran had an acquired psychiatric disability other than PTSD that a) had its onset in, or was otherwise medically related to service; or b) was caused or aggravated by the Veteran's service-connected disabilities.  

In rendering the requested opinions, the examiner should address the role, if any, of alcoholism in the Veteran's death; and, if alcoholism is deemed to have played a role, the relationship, if any, between the Veteran's alcoholism and any service-related  psychiatric disability other than PTSD.

The examiner should consider and discuss the Veteran's documented medical history, the assertions of the appellant and her daughters (to include contentions that the Veteran used alcohol to self-medicate for the pain from his service-connected disabilities) and the symptomatology observed by other individuals who knew the Veteran and submitted letters on the appellant's behalf

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  The RO should review the opinions to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the opinions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim for service connection for the cause of the Veteran's death , along with the claims for DEA under the provisions of 38 U.S.C. Chapter 35, and for service-connected burial benefits, in light of all pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remain denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


